UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1695



MICHAEL J. SINDRAM,

                                             Plaintiff - Appellant,

          versus


S. RANDOLPH SENGEL; DIETRA Y. TRENT; MARK R.
WARNER,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1)


Submitted:   July 21, 2004                 Decided:   August 4, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.       Alexander Francuzenko,
O’CONNELL & SARSFIELD, Rockville, Maryland; Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael J. Sindram appeals the district court’s order

denying his motion for reconsideration for lack of jurisdiction.

We vacate the district court’s order and remand for consideration

of the motion on the merits.

          After the district court dismissed Sindram’s complaint,

Sindram timely noted an appeal.        Subsequently, Sindram filed a

motion   construed    by   the   district   court   as   a   motion   for

reconsideration.     Believing that the notice of appeal divested it

of jurisdiction to consider the motion, the district court denied

the motion.

          This court has declared that “when a Rule 60(b) motion is

filed while a judgment is on appeal, the district court has

jurisdiction to entertain the motion, and should do so promptly.”

Fobian v. Storage Tech. Corp., 164 F.3d 887, 891 (4th Cir. 1999).

In Fobian, this Court instructed as to the following when a Rule

60(b) motion is filed after an appeal has been noted:

     [i]f the district court determines that the motion is
     meritless, as experience demonstrates is often the case,
     the court should deny the motion forthwith; any appeal
     from the denial can be consolidated with the appeal from
     the underlying order. If the district court is inclined
     to grant the motion, it should issue a short memorandum
     so stating. The movant can then request a limited remand
     from this court for that purpose. By saving judicial
     resources and avoiding expense and delay, this procedure
     accords with the overarching mandate in the Federal Rules
     of Civil Procedure that the rules “shall be construed to
     secure the just, speedy, and inexpensive determination of
     every action.”


                                  - 2 -
Id. at 891.

              Accordingly, we vacate the district court’s order denying

the motion for reconsideration and remand for consideration of the

motion on the merits.        In so doing, we express no opinion as to the

merits of the motion.        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                         VACATED AND REMANDED




                                      - 3 -